Name: Commission Regulation (EEC) No 3274/92 of 11 November 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 2313/92
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 326/24 Official Journal of the European Communities 12. 11 . 92 COMMISSION REGULATION (EEC) No 3274/92 of 11 November 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 2313/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas, in order to ensure that beef sold is exported, lodging of security, as specified in Article 5 (2) (a) of Regulation (EEC) No 2539/84, should be required ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2066/92 (2), and in particular Article 7 (3) thereof, Whereas it is appropriate to specify that, in view of the prices which have been fixed in the context of this sale in order to permit the disposal of certain cuts, exports of such cuts should not be eligible for the refunds periodi ­ cally fixed in the beef and veal sector ; whereas, for the same reason, the additional code No 7034 referred to in Part 3 of Annex I to Commission Regulation (EEC) No 1641 /91 of 14 June 1991 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application (8), as last amended by Regulation (EEC) No 3225/92 f); Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), has provided for the possibility of applying a two-stage proce ­ dure when selling beef from intervention stocks ; Whereas Commission Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export, either in the same state or after cutting and/or repack ­ ing (^ has provided for repackaging under certain condi ­ tions : Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (10), last amended by Regulation (EEC) No 3247/89 (u), stipu ­ lates that monetary compensatory amounts may be fixed in advance only if the export refund is fixed in advance ; whereas the absence of refunds for the meat in question means that this requirement cannot be met ; whereas for the sake of impartiality it should in this instance be suspended so that advance fixing of the monetary compensatory amounts can be permitted ; Whereas certain intervention agencies hold large stocks of boneless intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas, as there are outlets in certain third countries for the products concerned, part of the meat should be put up for sale in accordance with Regulation (EEC) No 2539/84 and (EEC) No 2824/85 ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 (12), as last amended by Regulation (EEC) No 3045/92 (,3) ; whereas the Annex to the said Regulation should be modified ; Whereas Commission Regulation (EEC) No 2313/92 (,4) should be repealed ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (6), as last amended by Regulation (EEC) No 815/91 P) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 215, 30. 7. 1992, p. 49. (3) OJ No L 238, 6. 9 . 1984, p. 13. (4) OJ No L 170, 30. 6. 1987, p. 23. O OJ No L 153 , 17. 6 . 1991 , p . 1 . O OJ No L 323, 9. 11 . 1992, p. 1 . H OJ No L 310, 21 . 11 . 1985, p. 22. (") OJ No L 314, 28 . 10. 1989, p. 51 . (12) OJ No L 55, 1 . 3 . 1988, p. 1 . H OJ No L 307, 23. 10. 1992, p. 24. H OJ No L 222, 7. 8 . 1992, p. 37. (*) OJ No L 268, 10. 10. 1985, p. 14. (0 OJ No L 241 , 13. 9 . 1980, p . 5. 0 OJ No L 83, 3 . 4. 1991 , p. 6. 12. 11 . 92 Official Journal of the European Communities No L 326/25 HAS ADOPTED THIS REGULATION : 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 450 per 100 kilo ­ grams of boneless beef referred to under (a) in Annex I and ECU 200 per 100 kilograms of boneless beef referred to under (b) in Annex I. However, the security for bone ­ less beef sold by the Italian intervention agency shall be ECU 600 per 100 kilograms. Article 4 In the case of the meat referred to under 1 (b), 2 (b), 3 (b), and 4 (b) in Annex I : (a) no export refund shall be granted ; (b) additional code No 7034 referred to in Part 3 of Annex I to Regulation (EEC) No 1641 /91 shall apply ; and (c) by way of derogation from Article 2 ( 1 ) of Regulation (EEC) No 3155/85 the monetary compensatory amount may be fixed in advance . In cases where use is made of the option specified at (c) :  the application for advance fixing must be lodged at the same time as the application for the export licence,  the application for advance fixing must be accompa ­ nied by the contract of sale,  the export licence may be used for intervention meat only,  Section 18 (a) of the export licence shall carry the following entry in one of the Community languages : Article 1 1 . A sale shall be organized of approximately :  5 000 tonnes of boneless beef held by the Irish inter ­ vention agency and bought in before 1 August 1992,  5 000 tonnes of boneless beef held by the intervention agency of the United Kingdom and bought in between 15 June 1990 and 1 August 1992,  1 000 tonnes of boneless beef held by the Danish intervention agency and bought in before 1 September 1992,  3 000 tonnes of boneless beef held by the French intervention agency and bought in before 1 August 1992,  200 tonnes of boneless beef held by the Italian inter ­ vention agency and bought in before 1 May 1991 . 2. This meat shall be for export. 3 . Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulations (EEC) No 2539/84 and (EEC) No 2824/85. The provisions of Commission Regulation (EEC) No 985/81 (') shall not apply to this sale. 4. The qualities and the minimum prices referred to in Article 3 (1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 17 November 1992. 6. Particulars of the quantities and the places where the products are stored shall be available to interested parties at the addresses given in Annex II.  Valido Ã ºnicamente para carnes de intervenciÃ ³n vendidas con arreglo al Reglamento (CEE) n ° 3274/92,  Kun gyldig for interventionskÃ ¸d solgt i henhold til forordning (EÃF) nr. 3274/92,  Nur gÃ ¼ltig fÃ ¼r Interventionsfleisch  Verkauf gemÃ ¤Ã  der Verordnung (EWG) Nr. 3274/92,  ÃÃ Ã Ã Ã µÃ ¹ Ã ¼Ã Ã ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ­Ã ±Ã Ã ± ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã  ÃÃ ¿Ã ÃÃ Ã »Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã ²Ã ¬Ã Ã µÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3274/92,Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale.  Valid only for intervention meat sold under Regu ­ lation (EEC) No 3274/92,  Seulement valable pour les viandes d intervention vendues sous rÃ ¨glement (CEE) n0 3274/92,  Valido esclusivamente per carni di intervento vendute a norma del regolamento (CEE) n. 3274/92, Article 3 1 . The security provided for in Article 5 (1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams.  Uitsluitend geldig voor vlees uit de interventie ­ voorraden dat wordt verkocht in het kader van Verordening (EEG) nr. 3274/92,  Apenas valido para carne de intervenÃ §Ã £o vendida nos termos do Regulamento (CEE) n? 3274/92.(') OJ No L 99, 10. 4. 1981 , p. 38. No L 326/26 Official Journal of the European Communities 12. 11 . 92 Article 5 1 . In the removal order referred to in Article 3 of Regulation (EEC) No 569/88, the export declaration, and, where appropriate, the T5 control copy shall be entered : Carne de intervenciÃ ³n [Reglamento (CEE) n ° 3274/92]; Article 20 of Commission Regulation (EEC) No 2220/85 ('). Article 6 In part I of the Annex to Regulation (EEC) No 569/88 , 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item 137 and footnote are added : ' 137. Commission Regulation No 3274/92 of 11 November 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain intervention agen ­ cies and intended for export (137). InterventionskÃ ¸d [Forordning (EÃF) nr. 3274/92] ; Interventionsfleisch [Verordnung (EWG) Nr. 3274/92]; Ã Ã Ã ­Ã ±Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3274/92]; Intervention meat [Regulation (EEC) No 3274/92]; Viande d intervention [RÃ ¨glement (CEE) n0 3274/92] ; (137) OJ No L 326, 12. 11 . 1992, p. 24'.Carni d intervento [Regolamento (CEE) n. 3274/92] ; Vlees uit interventievoorraden [Verordening (EEG) nr. 3274/92] ; Carne de intervenÃ §Ã £o [Regulamento (CEE) n? 3274/92]. Article 7 Regulation (EEC) No 2313/92 is hereby repealed. Article 8 This Regulation shall enter into force on 17 November 1992. 2. With regard to the security provided for in Article 3 (2), compliance with the provisions of paragraph 1 shall constitute a primary requirement within the meaning of This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 205, 3. 8 . 1985, p. 5. 12. 11 . 92 Official Journal of die European Communities No L 326/27 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Precio mÃ ­nimo expresado en ecus por tonelada (')  Mindstepriser i ECU/ton (')  Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (')  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (')  Minimum prices expressed in ECU per tonne (')  Prix minimaux exprimÃ ©s en ecus par tonne 0)  Prezzi minimi espressi in ecu per tonnellata (')  Minimumprijzen uitgedrukt in ecu per tont1)  PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') 1 . IRELAND a) Fillets Striploins Insides Outsides Knuckles Rumps Cube-rolls b) Briskets Forequarters Shins/shanks Plates/flanks 6 850 3150 2450 2 400 2 400 2 250 4100 750 1 100 1 100 450 2. UNITED KINGDOM a) Fillets Striploins Topsides Silversides Thick flanks Rumps b) Shins and shanks Clod and sticking Ponies Thin flanks Forequarter flanks Briskets Foreribs 6 750 3 050 2 350 2 300 2 200 2 200 1 000 1 000 1 150 450 450 600 1 200 3. DANMARK a) MÃ ¸rbrad med bimÃ ¸rbrad 6 850 Filet med entrecÃ ¥te og tyndsteg 3 150 InderlÃ ¥r med kappe 2 450 Tykstegsfilet med kappe 2 400 Klump med kappe 2 400 YderlÃ ¥r med lÃ ¥rtunge 2 400 b) Bryst og slag 650 Ãvrigt kÃ ¸d af forfjerdinger 1 250 Skank og muskel 800 4. FRANCE a) Filet Faux filet Tende de tranche Tranche grasse Rumsteak GÃ ®te Ã la noix EntrecÃ ´te b) Caisse B Jarret Macreuse Caisse A Boule de gÃ ®te Bavette 6 850 3 150 2 450 2 400 2 250 2 400 2 250 450 1 000 700 1 100 1 000 700 5. ITALIA a) Filetto 5 000 (') Estos precios se entenderÃ ¡n netos con arreglo a lo dispuesto en el apartado 1 del articulo 17 del Reglamento (CEE) n ° 2173/79. (') Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79. (') Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¯ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. (') These prices shall apply to net weight in accordance with the provisions of Article 17 (1 ) of Regulation (EEC) No 2173/79. (') Ces prix s'entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n" 2173/79 . (') Il prezzo si intende peso netto in conformitÃ del disposto dell articolo 17, paragrafo 1 del regolamento (CEE) n. 2173/79. (') Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79. (') Estes preÃ §os aplicam-se a peso liquido, conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79 . No L 326/28 Official Journal of the European Communities 12. 11 . 92 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel. (01 ) 78 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01)616263, (01)785214 and (01 ) 6620198 DANMARK : EF-Direktoratet Frederiksborggade 18 DK-1360 KÃ ¸benhavn K Tlf. 33 92 70 00, telex 15137 EFDIR DK, telefax 33 92 69 48 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via PalÃ ©stra 81 1-00185 Roma Tel. 49 49 91 Telex 61 30 03 UNITED KINGDOM Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berkshire Tel. (0734) 58 36 26 Telex 848 302, telefax : (0734) 56 67 50 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 ' TÃ ©l. 45 38 84 00, tÃ ©lex 205476